DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “product” by itself can be interpreted as program code or hardware with code or instructions on said hardware, therefore the claimed product is not limited to just a machine or manufacture and is thus ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2020/0107362) in view of Novlan et al. (US 2019/0223002).
Regarding Claim 1, Qi teaches a method of operating an Integrated Access and Backhaul, IAB node in a radio access network, the method comprising performing, by the IAB node, power control for a first communication link between the IAB node and a power-controlled radio node based on power control information (Figure 2, the relay IAB node (T2) is power controlled by the parent IAB (T1) node (Section 0087), power control for the communication link between the parent IAB node (T1) and the relay IAB node (T2) occurs via the transmission of power offsets (Section 0082, 0083)), the power control information pertaining to a second communication link between the power-controlled radio node and another node (Sections 0082, 0083, the power control information pertaining to the link between the relay IAB node (T2) and the user equipment (UE U2) is the information regarding the interference caused by the BH link to the AC link (Figure 2)).
Qi does not teach a second IAB node
Novlan, which also teaches IAB nodes, teaches an IAB node with UE functionality (Section 0035).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Qi for the purpose facilitating radio resource control (RRC) procedures, radio resource management (RRM), and radio link monitoring (RLM) of integrated access and backhaul traffic in a non-standalone access (NSA) radio network architecture and taught by Novlan.  The combination of Qi and Novlan teaches the claimed second IAB node.

Qi does not teach a second IAB node
Novlan, which also teaches IAB nodes, teaches an IAB node with UE functionality (Section 0035).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Qi for the purpose facilitating radio resource control (RRC) procedures, radio resource management (RRM), and radio link monitoring (RLM) of integrated access and backhaul traffic in a non-standalone access (NSA) radio network architecture and taught by Novlan.  The combination of Qi and Novlan teaches the claimed second IAB node.
Regarding Claim 5, The above Qi combination teaches all of the claimed limitations recited Claim 2.  Qi further teaches wherein the power control information 
Regarding Claim 6, The above Qi combination teaches all of the claimed limitations recited Claim 2.  Qi further teaches wherein the IAB node is a parent IAB node of the power-controlled radio node (Figure 2, Parent IAB Node T1 is acting as the parent node to Relay Node IAB T2).
Regarding Claim 7, The above Qi combination teaches all of the claimed limitations recited Claim 2.  Qi further teaches wherein the power-controlled radio node is an IAB node or a user equipment (Section 0087, relay node T2 is power controlled).
Regarding Claim 8, The above Qi combination teaches all of the claimed limitations recited Claim 2.  Qi further teaches wherein the network node being adapted for performing power control comprises the network node being adapted for transmitting power control commands, in particular transmit power control, TPC, commands (Section 0087, transmission power of the relay node is controlled by the parent IAB node therefore there will be some kind of transmission power control command information sent to said relay node).
Regarding Claim 9, The above Qi combination teaches all of the claimed limitations recited Claim 2.  Qi further teaches wherein the power control information is received from the another node (Section 0083, the interference on the AC link for the UE causes adjustment in power thus said interference information is power control information).

Regarding Claim 11, The above Qi combination teaches all of the claimed limitations recited Claim 2.  Qi further teaches the network node being adapted for transmitting power control information pertaining to the first communication link to the another node (Section 0083, interference information caused by parent node to the UE or AC link for power control purposes is the power control information).
Regarding Claim 12, The above Qi combination teaches all of the claimed limitations recited Claim 1.  Qi further teaches a program product comprising instructions adapted for causing processing circuitry to control and/or perform a method according to claim 1 (Figure 2, IAB nodes and UEs typically comprise processors that run code stored in memory).

Claims 3, 4, 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2019/0394799) in view of Qi et al. (US 2020/0107362)
Regarding Claim 3, Islam teaches a method of operating a parent IAB node, the parent IAB node being connected to a first child IAB node via a first backhaul link and to a second child IAB node via a second backhaul link (Figure 7, Section 0074, IAB-donor1 (702a) reads on a parent IAB node, IAB-nodes (704a,704b) read on the child 
Islam does not teach providing, to the first child IAB node power control information, the power control information pertaining to a second communication link between a power-controlled radio node and the second IAB node.
	Islam teaches the base process of a method of operating a parent IAB node, the parent IAB node being connected to a first child IAB node via a first backhaul link and to a second child IAB node via a second backhaul link, which the claimed invention can be seen as an improvement in providing, to the first child IAB node power control information, the power control information pertaining to a second communication link between a power-controlled radio node and the second IAB node
Qi teaches the known technique providing, to a first IAB node power control information, the power control information pertaining to a second communication link between a power-controlled radio node and a second IAB node (Sections 0082, 0083, the interference caused by the BH link to the AC link (Figure 2) prompts transmission of power offsets to the parent IAB thus said interference information is information pertaining to the communication link between the relay IAB and the user equipment (UE U2), which is the power controlled node (See Section 0085, UE can be power controlled)) that is applicable to the base process of Islam. 
Qi’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Islam and the results would have been predictable and resulted addressing the power imbalance associated with IABs, which is an improved process. 

Regarding Claim 4, Islam teaches parent IAB node for a radio access network, the parent IAB node being adapted to be connected or connectable to a first child IAB node via a first backhaul link and to a second child IAB node via a second backhaul
link (Figure 7, Section 0074, IAB-donor1 (702a) reads on a parent IAB node, IAB-nodes (704a,704b) read on the child nodes, information can be provided by the donor node to the child nodes via NR-BH links, the child nodes can communicate with the UEs (706b, 706d)).
 Islam does not teach the parent IAB node being adapted for providing, to the first child IAB node power control information, the power control information pertaining to a second communication link between a power-controlled radio node and the second IAB node.
Islam teaches the base process of parent IAB node for a radio access network, the parent IAB node being adapted to be connected or connectable to a first child IAB node via a first backhaul link and to a second child IAB node via a second backhaul
link, which the claimed invention can be seen as an improvement in providing, to the first child IAB node power control information, the power control information pertaining to a second communication link between a power-controlled radio node and the second IAB node

Qi’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Islam and the results would have been predictable and resulted addressing the power imbalance associated with IABs, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.  The combination of Islam and Qi teaches providing, to the first child IAB node power control information, the power control information pertaining to a second communication link between a power-controlled radio node and the second IAB node.
Regarding Claim 14, The above Islam combination teaches all of the claimed limitations recited in Claim 4.  Qi further teaches wherein the power control information
represents a maximum uplink power and/or a difference between uplink powers and/or a target uplink power and/or a target power range (Section 0085, uplink power control comprises achieving a target uplink power).

Regarding Claim 16, The above Islam combination teaches all of the claimed limitations recited in Claim 4.  Qi further teaches wherein the power control information is received from the second IAB node (Section 0083, sending offset values to the parent IAB node).
Regarding Claim 17, The above Islam combination teaches all of the claimed limitations recited in Claim 3.  Qi further teaches a program product comprising instructions adapted for causing processing circuitry to control and/or perform a method according to claim 3 (Figure 2, IAB nodes and UEs typically comprise processors that run code stored in memory).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
March 29, 2022